DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant elected Invention I, without traverse, in the reply filed on 6/01/2022. Claims 14-19 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Accordingly, claims 1-13, 20-22, and 24-32 have been examined on the merits.

Priority
The instant application is a continuation of U.S. Application No. 13/001328 filed on 3/28/2011, which is a national stage entry of PCT/CA2009/000901 filed on 6/26/2009 and claims priority benefit of U.S. Provisional Application No. 61/076581 filed on 6/27/2008 under 35 U.S.C. 119(e).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/24/2020, 7/08/2020,  11/12/2021, 6/01/2022, and 6/21/2022 are in compliance with the provisions of 37 C.F.R. 1.97. All cited references have been fully considered.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
i) the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
i) the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.

Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13, 20-22, and 24-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature/natural phenomenon without significantly more. 
United States Patent and Trademark Office (USPTO) issued a revised guidance for evaluating subject matter eligibility, referred to as “2019 Revised Patent Subject Matter Eligibility Guidance”, which became effective on January 7, 2019 (see 84 Fed. Reg. 50 and MPEP § 2106). In the instant application, claims recite a law of nature/natural phenomenon. This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as explained below.

Subject Matter Eligibility Guidance
A three-step inquiry has been established to determine subject matter eligibility under 35 U.S.C. 101, in accordance with MPEP 2106: 
Step (1). Is the claim directed to a process, machine, manufacture, or composition of matter? 
Step (2A). Is the claim directed to a law of nature, natural phenomenon (product of nature), or an abstract idea? 
Prong 1 – Does the claim recite a law of nature, natural phenomenon, or an abstract idea?
Prong 2 – If the claim recites a judicial exception, does it recite additional elements that integrate the judicial exception into a practical application? Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field. See MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. See Vanda Memo
Applying the judicial exception with, or by use of, a particular machine. See MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e) and Vanda Memo.

Step (2B). If the recited judicial exception is not integrated into a practical application, does the claim recite additional elements that amount to significantly different than the judicial exception such that they provide an inventive concept? This step includes evaluation of the same considerations under Step (2A), Prong 2, as well as two additional considerations: 
Adding a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; and
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

Analysis in View of the Interim Guidance
The answer to Step (1) is “yes” because the claims are directed to isolated secreted molecules from Lactobacillus acidophilus La-5 and compositions thereof. Compositions of matter are one of the four statutory categories.
The answer to Step (2A) is “yes” because the claims are directed to a law of nature/natural phenomenon. 
Claims recite “isolated secreted molecules” from “Lactobacillus acidophilus La-5”, wherein said isolated secreted molecules are defined as “peptides having from 2 to 10 amino acids” or comprising “an amino acid sequence selected from YPVEPF, YPPGGP, YPPG, NQPY, and combinations thereof”. Since the isolated secreted molecules are natural products, claims recite a judicial exception. There is no indication that the isolated secreted molecules have characteristics that are markedly different from L. acidophilus La-5 peptides found in nature. 
It is noted that the claims require the peptides to be “concentrated”, which is further specified to be achieved via “lyophilization or spray-drying” in a dependent claim. Applicant has not provided any evidence that concentrating the isolated molecules naturally secreted by L. acidophilus La-5 leads to a significant change in structure, property, or function. Moreover, making the isolated secreted molecules “purified” or a composition thereof “cell-free” merely removes other components in the local environment. Such change does not make the claimed nature-based product possess markedly different characteristics. These additional elements do not cause a particular transformation of the nature-based product to a different state or thing, nor are they used with a particular machine.
In addition, combining the nature-based product with “an edible food product, nutritional supplement, and/or ingestible liquid, one or more strains of whole probiotic bacteria” or “a sugar source, and/or one or more antibiotics”, which encompass other products of nature like lactic acid bacteria, water, and glucose, only results in the formation of a mixture of natural products. The combination of these natural products do not make the nature-based product markedly different compared to naturally occurring L. acidophilus La-5 peptides having 2 to 10 amino acids or the recited sequences. Furthermore, these additional elements do not limit the claimed nature-based product to a specific technology or application.
Thus, there are no additional elements that integrate the judicial exception into a practical application.
The answer to Step (2B) is “no” because concentrating isolated secreted peptides or compositions thereof is well-understood, routine, and conventional and in the art as substantiated by Hendrickson (Remington: The Science of Pharmacy, 21st Edition; Lippincott Williams & Wilkins: Philadelphia, PA, 2005). Hendrickson teaches that lyophilization or freeze-drying is a well-known technique of removing solvent from the product that renders a composition stable (left column, page 828). This is supported by Medellin-Pena et al. (Applied and Environmental Microbiology 2007, Vol. 73), which teaches freeze-drying cell-free spent medium fractions of L. acidophilus (Materials and Methods, page 4260). 
Similarly, formulating a peptide-containing composition as a “food product, beverage product, health product, medicament or nutritional supplement” is conventional and well-understood as shown by Ross et al. (WO 2007/057872 A2). Ross et al. teaches incorporating a peptide-containing antimicrobial composition into food such as milk, yogurt, cheese, probiotic drink, and food supplement (lines 4-10, page 36).
Claims 1-13, 20-22, and 24-32 are therefore not patent subject matter eligible.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13, 20-22, and 24-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of co-pending Application No. 16/900374. 
The co-pending application is directed to a method for preventing and/or treating a viral infection in mammals comprising administering an effective amount of a composition comprising molecules secreted or derived from probiotic bacteria. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the co-pending application disclose a composition wherein the secreted molecules are from Streptococcus, Bifidobacterium, Lactococcus, and/or Lactobacillus including Lactobacillus acidophilus La-5. In some embodiments, the secreted molecules comprise a sequence selected from the group consisting of YPVEPF, YPPGGP, YPPG, NQPY, and combinations thereof. In other embodiments, the composition is lyophilized, cell-free, or purified. The disclosed composition can further comprise a sugar source, one or more strains of whole probiotic bacteria, or combined within an edible food product, nutritional supplement, and/or ingestible liquid.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-13, 20-22, and 24-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,861,666. 
US patent 9,861,666 discloses a method for reducing incidence and/or for treatment of a Noroviris infection in mammals. The method comprises administering an effective amount of a composition comprising molecules secreted by probiotic bacteria, wherein the secreted molecules are peptides having 2 to 10 amino acids. An embodiment limits the probiotic bacteria to Lactobacillus acidophilus strain La-5. In another embodiment, the secreted molecules comprises a sequence selected from the group consisting of YPVEPF, YPPGGP, YPPG, and/or NQPY. Moreover, the composition comprising the secreted molecules can be lyophilized, cell-free, or purified. It can also further comprise a sugar source, one or more strains of whole probiotic bacteria, or combined within an edible food product, nutritional supplement, and/or ingestible liquid. 

Claims 1-13, 20-22, and 24-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,716,817.
The US patent provides a method for reducing incidence and/or for treatment of Hepatitis virus infection in a subject by administering an effective amount of a composition comprising molecules having 2-10 amino acids and secreted by or derived from Lactococcus and/or Lactobacillus like L. acidophilus. Although the claims at issue are not identical, they are not patentably distinct from each other because the secreted molecules are specified in some embodiments to comprise a sequence selected from the group consisting of YPVEPF, YPPGGP, YPPG, NQPY, and combinations thereof. In addition, the composition used in the patent’s method can be lyophilized, cell-free, or purified; further comprise a sugar source or whole probiotic bacterial strain(s); or further combined within an edible food product, nutritional supplement, and/or ingestible liquid. 

Claims 1-13, 20-22, and 24-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,687,543. 
US patent 10,687,543 is drawn to a method for attenuating virulence and/or treating an enteric Salmonella and/or Escherichia coli infection. The method comprises administering a composition comprising a peptide from Lactobacillus acidophilus strain La-5, wherein the peptide has 2-10 amino acids and is not a bacteriocin. In one embodiment, the peptide comprises a sequence selected from the group consisting of YPVEPF, YPPGGP, YPPG, NQPY, and combinations thereof. Furthermore, the disclosed composition comprises the recited probiotic bacteria’s supernatant, which can be concentrated via lyophilization or spray-drying. It can also further comprise an edible food product, a nutritional supplement, an ingestible liquid, one or more strains of whole probiotic bacteria, a sugar source, and/or one or more antibiotics.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651